SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

567
CAF 13-01253
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF HOLLY B. AND SPENCER B.
---------------------------------------------
NIAGARA COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
AMANDA A., RESPONDENT,
AND SCOTT B., RESPONDENT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR RESPONDENT-APPELLANT.

ABRAHAM J. PLATT, LOCKPORT, FOR PETITIONER-RESPONDENT.

TIMOTHY D. HASELEY, ATTORNEY FOR THE CHILDREN, LOCKPORT.


     Appeal from an order of the Family Court, Niagara County (John F.
Batt, J.), entered June 25, 2013 in a proceeding pursuant to Family
Court Act article 10. The order, among other things, adjudged that
respondent Scott B. neglected the subject children.

     It is hereby ORDERED that said appeal is unanimously dismissed
insofar as it concerns custody and the order is otherwise affirmed
without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 10, respondent father appeals from an order finding that he
neglected the subject children. Initially, we dismiss the appeal
insofar as it concerns the placement of the children in the custody of
their maternal grandmother, upon the father’s consent thereto. “No
appeal lies from [that part of] an order entered upon the parties’
consent” (Matter of Cherilyn P., 192 AD2d 1084, 1084, lv denied 82
NY2d 652).

     Contrary to the father’s contention, Family Court’s determination
that he neglected his children is supported by a preponderance of the
evidence (see Family Ct Act § 1046 [b] [i]). “Where, as here, issues
of credibility are presented, the hearing court’s findings must be
accorded great deference” (Matter of Todd D., 9 AD3d 462, 463).
Petitioner presented evidence establishing, inter alia, that the
family’s apartment was unsafe and unsanitary, due to the neglect of
the parents, and thus the court properly determined that the
children’s health was in imminent danger of impairment due to the
father’s actions and inaction (see Matter of Raven B. [Melissa K.N.],
115 AD3d 1276, 1280; Matter of Alexis AA. [John AA.], 91 AD3d 1073,
                                 -2-                           567
                                                         CAF 13-01253

1074, lv denied 18 NY3d 809; Matter of Alyssa L.D., 56 AD3d 1184,
1185, lv denied 12 NY3d 703).




Entered:   May 9, 2014                         Frances E. Cafarell
                                               Clerk of the Court